Citation Nr: 1312647	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran (Appellant or Claimant) had active duty service in the Marine Corps from May 1984 to April 1988 and from January to April 1991, had a period of active duty for training (ACDUTRA) from April to October 1989, and had subsequent periods of reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the appealed issue of service connection for PTSD was granted in a January 2013 rating decision; therefore, this issue has been fully granted, and is not before the Board. 

The Board remanded the claims for service connection for a bilateral ankle disorder, service connection for bilateral hearing loss, and service connection for tinnitus for  additional development in September 2011.  The development ordered in the remand included scheduling the Veteran for a VA audiology examination for hearing loss and tinnitus and a VA examination of the ankles.  The RO sent the Veteran a letter advising him of the provisions of 38 C.F.R. § 3.655(b) for failure to report for a VA examination.  In September 2011, a VA audiology examination was scheduled.  The Veteran did not attend the VA examination.  A January 2013 memorandum reflects that the Veteran cancelled the audiological examination.  The Veteran was afforded and attended a VA examination of his ankles in October 2011.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran did not sustain a left ankle injury in service. 

2.  The Veteran has a current left ankle disability of chronic ankle strain.

3.  The Veteran's left ankle disability is not causally or etiologically related to service.  

4.  The Veteran did not sustain a right ankle injury in service.  

5.  The Veteran has a current right ankle disability of chronic ankle strain.  

6.  The Veteran's right ankle disability is not causally or etiologically related to service.  

7.  The Veteran does not currently have arthritis of either ankle.  

8.  The Veteran was exposed to acoustic trauma in service. 

9.  The Veteran does not have a current disability of bilateral hearing loss, and has not been diagnosed with sensorineural hearing loss.  

10.  The Veteran's current disability of tinnitus is not related to service.    
   

CONCLUSIONS OF LAW

1.   A left ankle disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.   A right ankle disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).
 
3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012). 

4.  Tinnitus was not incurred in service.  38 U.S.C.A.  §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

A July 2003 letter provided the Veteran with notice of the evidence required to substantiate the claim for service connection for bilateral ankle disabilities.  An April 2009 letter provided notice of the evidence required to substantiate his claims for service connection for hearing loss and tinnitus.  The April 2009 letter included notice of how disability ratings and effective dates are determined.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA  treatment records, and the Veteran's statements.  The Veteran was afforded a VA examination of the ankles in October 2011, and an addendum opinion was obtained in December 2012.  The October 2011 VA examiner provided a medical opinion regarding the claimed bilateral ankle disability based upon a review of all of the pertinent evidence of record, to include service treatment records and post-service VA medical records, and the Veteran's reported history of bilateral ankle symptoms.  

The Veteran was scheduled for a VA audiological examination in September 2011 but did not report for the examination.  A January 2013 memorandum in the claims file reflects that the Veteran cancelled the audiological examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2012).  While VA has a statutory duty to assist a veteran in developing evidence pertinent to a claim, a veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

While sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a), the record does not reflect that the Veteran has a diagnosis of sensorineural hearing loss; therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) based on chronic symptoms in service and continuous symptoms since service do not apply to the claim for service connection for bilateral hearing loss.  Ankle strain and tinnitus are not "chronic diseases" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claims for service connection for left and right ankle disorders and tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Service Connection for Left and Right Ankle Disorders

The Veteran asserts that current left and right ankle disorders are related to an ankle injury while playing soccer during service.  The Veteran contends that he injured one of his ankles while playing soccer in service and that he had crutches and was placed on light duty for two weeks.  The Veteran asserts that he currently has soreness and stiffness of the ankles.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury of the left ankle in service.   A review of the service treatment records from all of the Veteran's periods of active duty reflects that the Veteran reported a complaint of left ankle pain in October 1985.  The Veteran did not report a left ankle injury at that time.  No diagnosis of a left ankle disability was noted.  Service treatment records do not reflect any ankle injury, complaints, findings, or diagnoses of a left ankle disability.  A June 1989 periodic examination reflects that clinical evaluation of the lower extremities was normal.  An April 1991 demobilization examination reflects that clinical evaluation of the lower extremities was normal.

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right ankle injury in service.  In this regard, service treatment records do not reflect any history of injury or complaints, findings, or diagnoses of right ankle disability.  A June 1989 periodic examination reflects a normal clinical evaluation of the lower extremities.  An April 1991 demobilization examination reflects that clinical evaluation of the lower extremities was normal. 

 While the 2003 and 2011 VA examinations reflect the Veteran's report of a right ankle injury in service, the Veteran's report of a right ankle injury is not credible, in light of service treatment records which do not reflect any report of a right ankle injury or complaints or findings regarding the right ankle.  In this case, where the service treatment records appear complete, the Board finds that, if the Veteran had, in fact, been suffering from a right ankle injury, he would have mentioned it when he was seeking treatment for other disabilities of which he specifically complained and sought treatment, including his left ankle and his back.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in an otherwise complete medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record (citing Fed. R. Evid. 803(7)).  The Veteran initially reported a right ankle injury in 2003, after filing his claim for VA benefits for compensation purposes.  

The evidence reflects a current diagnosis of chronic strain of both ankles.  An August 2003 VA examination report reflects a diagnosis of ankle sprain.  An October 2011 VA examination report reflects a diagnosis of chronic ankle strain, notwithstanding negative clinical findings of disability.  The Board finds that the weight of the evidence shows that the Veteran does not currently have arthritis of the ankles.  In this regard, x-ray studies in 2003 and 2011 did not show arthritis of the ankles.  For this reason, the presumptions for arthritis as a chronic disease do not apply.  See 38 C.F.R. §§ 3.303(b), 3.309(a). 

The Board finds that the weight of the evidence demonstrates that a current bilateral ankle disability is not related to service.  While there is favorable medical opinion evidence that purports to relate the current chronic ankle strain to service, the opinion is based on an inaccurately reported history of ankle injury in service.  

At a VA examination in August 2003, the Veteran inaccurately reported that he had a right ankle injury in 1984 or 1985 when he was playing soccer at Camp Pendleton.  The Veteran reported that he sprained it by twisting it, spent two weeks on crutches, and that he had pain in the left ankle with repetitive movement.  The VA examiner indicated that x-rays were read as normal..  Relying on the Veteran's inaccurate report of right ankle injury in service, the August 2003 VA examiner diagnosed ankle sprain, status post 18 years with flare-ups one to two times a month, which is an implicit opinion that the onset was 18 years prior during service.     

At a VA examination in October 2011, the Veteran reported again inaccurately reported that during the 1980s he injured one of his ankles playing soccer when he was in the Marine Corps.  The Veteran reported that he thought it was his right ankle that he injured, but he was not sure.  He reported that his left ankle started to bother him around 1995.  The Veteran reported that he currently had pain in both ankles, right worse than left.  The Veteran reported that he did not have treatment since leaving the military.  An x-ray of the ankle in October 2011 showed no acute fractures, dislocations, or bony lesions.  There were no significant arthritic changes.  The os calces were intact.  Impression was essentially negative.  The VA examiner diagnosed chronic strain of the ankles.  

The VA examiner in October 2011 opined that it is less likely than not that the Veteran has a bilateral ankle disorder which had its onset during service or is related to service.  The VA examiner noted that the in-service ankle sprain healed, and the Veteran returned to full duty.  The VA examiner reasoned that there is no evidence of post-traumatic arthritis, as the examination and x-rays are normal.  The VA examiner stated that the Veteran's symptoms now are intermittent and are consistent with chronic strain of multiple joints from years of manual labor work after his military service.  Even though this examiner relied on the inaccurately reported fact that the Veteran had sustained ankle sprains during service, the examiner opined that there was a post-service etiology for the current disability, and that the current sprains were not related to service.  

The VA examiner  noted that the claims file had been requested and was not made available.  The VA examiner stated that the claims file was not likely to change his opinion, as the Veteran clearly stated at the examination that the symptoms from the ankle strain in 1985 resolved, his current bilateral ankle pain developed years after his military career, and his examination was normal.  

In December 2012, the October 2011 VA examiner reviewed the claims file and provided an addendum opinion.  The VA examiner again opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that, after a complete review of the claims file, his opinion from 2011 was unchanged.  The VA examiner opined that the review of the claims file was consistent with the 1985 ankle pain resolving without any evidence of chronic problems.  The VA examiner opined that the history given by the Veteran in 2011 showed that the Veteran's right ankle bothers him more than the left, which further supports the opinion that ankle problems were not related to the complaint of left ankle pain in 1985.

The VA examiner in December 2012 concluded that it is less likely than not that the Veteran's current bilateral ankle disorder had its onset in service or is related to service.  The VA examiner relied on the fact that the in-service sprain healed, the Veteran returned to full duty, there is no evidence of post-traumatic arthritis, the Veteran did not have any symptoms until years after discharge, and the symptoms are now only intermittent and are consistent with chronic strain of multiple joints from years of manual labor work after service.  The VA examiner noted that the Veteran's x-rays and examination were normal.   

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the 2003 VA examiner noted a diagnosis of ankle sprain, status post 18 years, which implicit opinion of onset during service was based on the Veteran's factually inaccurate history of ankle sprain injury during service.  Notably, the Veteran later could not recall which ankle he reportedly injured in service, and suggested in another inconsistent history that he injured both ankles.  The Board accords less probative weight to the 2003 VA examiner's opinion because the examiner did not provide an explicit medical opinion, did not provide a rationale for the diagnosis, and the opinion is based upon a factually in accurate history of ankle injury during service that required two weeks on crutches.  The basis of the 2003 opinion is factually inaccurate, as neither the Veteran's lay statements, which are inconsistent, nor the service treatment records, reflect any ankle injury in service.  The service treatment records reflect a complaint of left ankle pain, rather than right ankle pain, and do not show that crutches were prescribed for left ankle pain.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board has not rejected the Veteran's reported history of in-service injury because it is from him; instead, it rejects the history of in-service injury because it is inconsistent with the Veteran's other histories and the service and post-service treatment records.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). 

The Board finds the October 2011 VA opinion and December 2012 addendum to be of greater probative value regarding the question of a medical nexus of current disability to service.  The December 2012 examiner's opinion was based upon a review of more accurate facts obtained from the claims file and the Veteran, and the examiner provided a detailed rationale for the opinion that the Veteran's ankle sprain resolved, explaining that x-rays were essentially normal and the Veteran did not have any symptoms until years after discharge.  The October 2011 and December 2012 VA examiner's opinions were based upon more accurate facts.  The  VA's examiner's opinion is also more consistent with service treatment records, which show that the Veteran had a complaint of left ankle pain in 1985 and had multiple reports of medical examinations after that during service, including in August 1990, without any mention of ankle problems.  

For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral ankle disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran asserts that current hearing loss is due to noise exposure in service in his service occupations as a field radio operator, marksmanship instructor, and tow/ missile mechanic.  His representative notes that the Veteran was in four branches of service, and that he experienced loud noise during training as a field operator, asserting that the noise penetrated through the headset and also that there was noise from the headset speaker.  

With regard to in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) in service.  The Veteran served as a field radio operator and marksmanship instructor.  The Veteran's service occupation was field radio operator.  He earned a rifle expert badge.  Accordingly, his exposure to loud noise during service is recognized.

The Board finds that the weight of the evidence demonstrates that the Veteran did not have bilateral hearing loss in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of hearing loss.  Audiograms performed during service in April 1984, May 1986, May 1987, December 1987, and April 1991 show hearing loss within normal ranges during service, and do not reflect threshold shifts (worsening) during service.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

After review of the record, the Board finds that the Veteran does not have a current bilateral hearing loss "disability" as defined by 38 C.F.R. § 3.385.  The record does not contain an audiometric evaluation that shows that the Veteran meets the criteria of 38 C.F.R. § 3.385.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Because the Veteran does not have current hearing loss disability for VA compensation purposes, the Board need not address the question of whether any current hearing loss is related to the noise exposure in service.  Because the Veteran failed to appear for a VA audiology examination in this case that may have resulted in audiology findings or speech recognition test scores that show a current disability, and that would have included a nexus opinion on the question of whether any current hearing loss disability is related to the noise exposure in service, the Board has adjudicated the claim based on the evidence of record, which shows no current hearing loss disability of either ear, resulting in denial of the claim. 
38 C.F.R. §§  3.655(b), 3.385. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for Tinnitus

The Veteran asserts that current tinnitus is due to noise exposure in service in his service occupations as a field radio operator, marksmanship instructor, and tow/ missile mechanic.  The representative has contended that the Veteran's tinnitus has been present since his Marine Corps days, though the Veteran has not made such a factual statement.
  
After review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran was exposed to loud noise (acoustic trauma) in service, but the Veteran did not have symptoms of tinnitus in service, and his current complaints of tinnitus are not related to the acoustic trauma during service.  Service treatment records do not reflect any complaints or findings of tinnitus.  While the Veteran's representative asserts in a February 2009 statement in support of claim that the Veteran had tinnitus in service, the Veteran himself has not stated or written that tinnitus was present in service.  The Veteran has not submitted any statements indicating that he had tinnitus during service, and the medical records in evidence are negative for any report of tinnitus symptoms in service.  In light of the absence of any lay or medical evidence of tinnitus in service, the Board finds that tinnitus was not present in service.     

The Board next finds that the weight of the evidence that the Veteran's current complaints of tinnitus are not related to service.  The Veteran's lay statements are sufficient to establish the presence of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Because the Veteran failed to appear for a VA examination in this case that would have included a nexus opinion on the question of whether any current tinnitus disability is related to the noise exposure in service, the Board has adjudicated the claim based on the evidence of record, which does not show that any tinnitus the Veteran now has is related to service.  There is no competent medical opinion of nexus to service.  38 C.F.R. § 3.655(b). 

 For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be 

denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 .


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


